*563
ORDER

PER CURIAM.
Thedrick Daniels (“Appellant”) appeals the trial court’s denial of his motion for a new trial following a jury verdict in favor of Auto Club Inter-Insurance’ Exchange (“Respondent”) on Appellant’s claim for uninsured motorist benefits under a policy issued by Respondent. We find no error has occurred.
No jurisprudential purpose would be served by a written opinion. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 84.16(b).